Exhibit 99.1 July 23, 2015 Denis Corin President Q BioMed Inc. c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Avenue New York, NY 10022 Effective Immediately, I am resigning from the Board of Directors of Q BioMed Inc.as well as from all positions that I hold with the Q BioMed Inc. as an officer. My resignations do not arise from any dispute or disagreement with Q BioMed Inc., its independent accountants, its counsel or its operations, policies and practices I have read the draft of Q BioMed Inc.’s Current Report on Form 8-K to which this letter will be included as an exhibit and agree with the statements therein describing my resignation. Kind regards, /s/ Enrique Navas
